DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2020 has been entered.
 
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-68 and 83 and 84, drawn to a light assembly, classified in F21V29/51.
II. Claims 69-82, drawn to method of assembling a light assembly, classified in F21K9/90.
III. Claims 85, 86, and 89-92, drawn to a light fixture, classified in F21V9/02.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) both the process as claimed can be used to form a light assembly uniquely different than the product claimed in Invention I, and product made can be constructed using a process uniquely different than the process claimed in Invention II.
Inventions I and III are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Invention I recites a light assembly having a heat pipe thermal dissipation structure and as claimed in Invention III recites a lamp fixture having a plurality of light assemblies each having unique light emission spectra. Invention I does not disclose a plurality of light fixtures having unique light emission spectra, so Invention I cannot be used with Invention III.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the process of Invention II is directed to the creation of a light assembly, while Invention III is directed to the product of a lamp fixture. Invention II and Invention III are in no way related.
astly, while the Examiner maintains that burden is only a matter to be addressed in a Species restriction, where the applicant argues a lack of burden based on a search (as the search has already been completed), MPEP 803 recites that “If the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions.”. (Examiner’s Emphasis) The Examination burden is readily clear—while the Examiner expected the independent claims in the instant application to coalesce toward a single nexus, this has not occurred during prosecution, and thus restriction is warranted before continued examination.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        

/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875